McCLENDON, Chief Justice.
This cause is companion to cause No. 7804 (Tex. Civ. App.) 55 S.W.(2d) 891, of the same style this day decided. The only difference in the two causes requiring mention is that in the cause at bar the alleged usurious interest payments were not sufficient to discharge the entire principal of the notes in question. The undisputed balance, however, was upon notes which were not matured except under a clause which authorized accelerated maturity based upon default in the notes sought to be canceled. This difference in the two causes does not call for any difference in decision. The questions presented and propositions urged in the two appeals are identical, and call for identical holdings.
For the reasons stated in our opinion in cause No. 7804, the trial court’s judgment is *1118reversed, and the cause is abated and dismissed without prejudice.
Reversed, and cause abated and dismissed.